Citation Nr: 0824607	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-21 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
deviated septum.

2.  Entitlement to an initial compensable rating for allergic 
rhinitis.

2.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease of the lumbar spine, status 
post laminectomy at L4-5.






ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1983 to June 2003.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The veteran initially indicted that he wanted to be scheduled 
for a hearing at the RO, but he later withdrew his hearing 
request in correspondence dated in January 2008.  See 38 
C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  The veteran's deviated septum is manifested by 40-percent 
obstruction on both sides. 

2.  The veteran does not have nasal polyps. 

3.  The veteran's disability due to degenerative disc disease 
of the lumbar spine, status post laminectomy at L4-5, is 
manifested by mild limitation of motion, with flexion greater 
than 30 degrees, and mild incomplete paralysis of the 
right sciatic nerve, but does not involve incapacitating 
episodes requiring bed rest prescribed by a physician.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a 
deviated nasal septum are not met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 4.97, Diagnostic Code 
6502 (2007).

2.  The criteria for an initial compensable rating for 
allergic rhinitis are not met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 4.97, Diagnostic Code 
6522 (2007).

3.  The criteria for a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine, status post 
laminectomy at L4-5, are not met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, 
Diagnostic Code 5293 (effective prior to September 26, 2003); 
Diagnostic Code 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
December 2004 and March 2006.  Although these letters were 
not sent until after the initial adjudication of the 
veteran's claims, the RO has since gone back and 
readjudicated the claims, effectively "curing" this timing 
defect.  See Mayfield IV and Prickett, both supra.  These 
letters informed the veteran of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  As for 
the Dingess requirements, the veteran was given notice of the 
type of information and evidence needed to substantiate his 
downstream increased-rating claims, keeping mind his 
increased-rating claims initially arose in the context of him 
trying to establish his underlying claims for service 
connection (since granted).  The premise of his downstream 
claims for higher disability ratings is that these 
disabilities are more severe than reflected by his current 
ratings.  It is therefore inherent that he had actual 
knowledge of the disability rating element of his claims.  In 
addition, he was provided notice of the type of evidence 
necessary to establish a downstream effective date if a 
higher rating is granted.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran, including numerous 
private treatment records.  The veteran also was provided two 
VA examinations to determine the nature and severity of his 
deviated septum, allergic rhinitis, and low back disability.  
These examinations appear adequate for rating purposes.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or Court.

II.  Deviated Septum With Allergic Rhinitis

The service medical records show that the veteran was seen in 
May 2002 for problems associated with sleep apnea.  A 
physical examination at that time revealed that his nasal 
turbinates were swollen and that he had a deviated nasal 
septum.  In July 2002 surgery was performed to reduce the 
turbinates and repair the deviated septum.  

In May 2003, while still on active duty, the veteran filed a 
claim for service connection for sleep apnea and allergies.  
In the August 2003 rating decision, the RO granted service 
connection for a deviated septum with allergic rhinitis.  The 
RO assigned a noncompensable (zero percent) rating for this 
disability, effective July 1, 2003, the first day following 
his discharge from the military.  Parenthetically, the Board 
notes that the RO also granted service connection and 
assigned a 50 percent rating for sleep apnea; however, since 
the veteran did not appeal that decision, it is not before 
the Board at this time. 

The veteran appealed the RO's August 2003 decision with 
respect to the initial noncompensable rating assigned for his 
deviated septum with allergic rhinitis.  Therefore, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging," with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Before adjudicating this claim, however, the Board points out 
that the veteran's deviated septum is a distinct and separate 
disability from his allergic rhinitis.  Therefore, the Board 
will rate each disability separately under their appropriate 
diagnostic codes.  See generally Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996) (holding that a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, cannot be considered the same claim).

In rating each disability, the Board notes that disability 
ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A.  Deviated Septum

Deviation of the nasal septum is rated under Diagnostic Code 
(DC) 6502, which provides a 10 percent rating for traumatic 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  See 38 C.F.R. § 4.97, DC 6502.  This is the 
maximum rating available under this code provision.  Id.  In 
every instance, such as this, where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a 10 percent rating for the 
veteran's deviated septum, as there is no evidence of 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  In this regard, the nasal 
passages on both sides were clear when examined by VA in 
April 2003, with 40-percent obstruction in both nasal 
passages when examined by VA in November 2007.  Since neither 
report shows 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, there is 
simply no basis to assign a compensable rating under DC 6502.  

In addition to these two VA examination reports, the Board 
also reviewed various private treatment records dated since 
2003.  Again, however, none of these records shows deviation 
of the nasal septum with 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, as 
required for a compensable rating under DC 6502.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for a deviated septum.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal concerning this claim is denied.

B.  Allergic Rhinitis

Allergic rhinitis is rated under DC 6522.  This diagnostic 
code provides a 10 percent rating for allergic rhinitis 
without polyps, but with greater than 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  The next higher rating of 30 percent requires 
evidence of polyps.  See 38 C.F.R. § 4.97, DC 6522.  

As already discussed, the veteran has only 40-percent 
obstruction of the nasal passage on both sides, which is 
slightly less than the required 50-percent obstruction of the 
nasal passage on both sides required for a compensable rating 
under DC 6522.  There is also no evidence that he has nasal 
polyps.  In fact, the November 2007 VA examination report, as 
well as a March 2003 private treatment record by S.K., M.D., 
specifically notes the absence of nasal polyps.  In short, 
there is simply no basis to assign a compensable rating for 
the veteran's allergic rhinitis.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for allergic rhinitis.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal 
concerning this claim is denied.

III.  Degenerative Disc Disease of 
the Lumbar Spine, Status Post 
Laminectomy at L4-5

The service medical records show that the veteran received 
treatment for low back pain following a lifting injury in 
1987.  The veteran's low back pain was initially attributed 
to a lumbar strain, but in 1990 he was diagnosed with 
herniated nucleus pulposus at L5-S1 with compression on the 
right side.  A discectomy was performed at L5-S1.  In March 
2003, the diagnosis was herniated disc at L5-S1 with spinal 
stenosis at L4-S1.  

Consequently, the August 2003 rating decision granted service 
connection for a herniated disc at L5-S1 with spinal stenosis 
at L4-5, post operative, for which an initial 20 percent 
rating was assigned from July 1, 2003.  This disability was 
eventually recharacterized as degenerative disc disease of 
the lumbar spine, status post laminectomy at L4-5.  The 
veteran appealed that decision with respect to the initial 20 
percent rating.  See Fenderson, supra.  

The criteria for rating disabilities of the spine were 
amended since the veteran retired from active duty in June 
2003.  The Board is required to consider the claim in light 
of both the former and revised schedular rating criteria to 
determine whether an increased rating for his low back 
disability is warranted.  But VA's Office of General Counsel 
has determined that the amended rating criteria, 
if more favorable to the claim, can be applied only 
prospectively for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g); and 38 C.F.R. § 3.114.  

At the time the veteran filed his claim, intervertebral disc 
syndrome was rated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293.

Under these criteria, the next higher rating of 40 percent 
requires incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  A 60 percent rating requires incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest and treatment 
"prescribed by a physician."  Id. 

The amended rating criteria, effective September 26, 2003, 
involved a revision of that portion of the rating schedule to 
which diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating intervertebral disc syndrome 
was changed to DC 5243, which provides that ratings are now 
based on either the General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent rating if forward flexion of the 
thoracolumbar spine is 30 degrees or less, or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's low back disability does not 
meet the requirements for a disability rating higher than 
20 percent under either the former or revised rating 
criteria.  The medical evidence for consideration includes 
two VA examination reports as well as various private 
treatment records.

With respect to the former rating criteria, there is no 
evidence of incapacitating episodes due to low back pain.  
The only reference to incapacitating episodes is contained in 
the November 2007 VA examination report, wherein the veteran 
reported that he experienced two incapacitating episodes of 
pain in his thoracolumbar spine during the past year, each of 
which lasted four hours.  However, there is no indication in 
the record that bed rest was actually prescribed by a doctor.  
The veteran self imposing this on himself will not suffice to 
meet this standard.  Also, even were the Board to assume for 
the sake of argument that two days of bed rest was prescribed 
by a physician, a 40 percent rating requires incapacitating 
episodes having a total duration of at least four weeks 
during the past 12 months.  Thus, the veteran would still not 
be entitled to a disability rating higher than 20 percent 
because he would fall short of this required frequency.

Under DC 5293, however, the Board must also consider whether 
separate ratings for chronic orthopedic and neurologic 
manifestations of the veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined evaluation.  
Unfortunately, a disability rating higher than 20 percent is 
not available by this method since his low back disability 
causes only mild limitation of motion and mild incomplete 
paralysis of the right sciatic nerve, both of which combine 
to a 20 percent rating.  

The Board notes that, prior to September 26, 2003, orthopedic 
manifestations were evaluated under the rating criteria for 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292.  This diagnostic code provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  
See 38 C.F.R. § 4.71a, DC 5292.

Although the words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule, the Schedule for Rating 
Disabilities provides some guidance by listing normal ranges 
of motion of the thoracolumbar spine for VA purposes to be 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See Schedule 
for Rating Disabilities effective September 26, 2003, Plate 
V, 68 Fed. Reg. 51,458 (Aug. 27, 2003).

Applying these criteria to the facts of this case, the Board 
finds that the veteran's lumbar spine exhibits only slight 
limitation of motion, for which a 10 percent rating is 
warranted.  In this regard, range-of-motion testing by the 
veteran's physical therapist in December 2004 revealed 
flexion of 80 degrees, extension of 15 degrees, rotation of 
15 degrees, left lateral flexion reduced by 50 percent (15 
degrees), and right lateral flexion reduced by 25 percent (22 
degrees).  The November 2007 VA examination report also notes 
flexion of 76 degrees, extension of 30 degrees, left and 
right lateral flexion of 28 degrees, and left and right 
rotation of 28 degrees.

Thus, these findings show loss of flexion between 10 and 14 
degrees, loss of extension between zero and 15 degrees, loss 
of left lateral flexion between 2 and 15 degrees, loss of 
right lateral flexion between 2 and 22 degrees, and loss of 
left and right rotation between 2 and 15 degrees.  When 
comparing these findings with normal ranges of motion listed 
in Plate V, they reflect only slight limitation of motion of 
the lumbar spine, even with the veteran's complaints of 
painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Indeed, 
the November 2007 VA examination report notes that pain was 
only present at extremes of motion, except for rotation 
during which pain was present throughout.  Thus, a 10 percent 
rating is appropriate for the veteran's orthopedic 
manifestations of his low back disability.

As to the determination of an appropriate rating for the 
veteran's neurological manifestations, DC 8520 pertains to 
paralysis of the sciatic nerve.  Under this provision, mild 
incomplete paralysis warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a 40 percent rating; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent rating.  An 80 percent rating is 
warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to this case, the Board finds that 
the veteran's low back disability is manifested by mild 
incomplete paralysis of the right sciatic nerve under DC 
8520, which warrants a 10 percent rating.  In this regard, 
the Board places significant probative value on an 
electromyography (EMG) and a nerve conduction study (NCS) 
performed in September 2006 which revealed mild L5-S1 
radiculopathy on the right, without ongoing denervation, with 
no evidence of left lumbar radiculopathy or mononeuropathy.  
This is consistent with the clinical findings of record which 
generally show that muscle strength of the right lower 
extremity has been between 4/5 and 5/5 (5/5 being normal).  
Indeed, the only neurological findings involve decreased 
light-touch sensation in the right lower extremity.  In light 
of these findings, the veteran's right leg is manifested by 
no more than mild incomplete paralysis of the sciatic nerve.  

The separate orthopedic and neurological evaluations must now 
be combined under 38 C.F.R. § 4.25.  The Board notes that 38 
C.F.R. § 4.25 directs a procedure for determining a combined 
rating using its Combined Ratings Table (Table).  This table 
directs that 10 combined with 10 is 19.  This gross ("raw") 
rating is then converted to the nearest degree divisible by 
10.  So the veteran's gross 19 percent combined rating 
actually correlates upward to 20 percent.  38 C.F.R. § 4.25.  
Thus, even after combining his orthopedic and neurological 
manifestations, a disability rating higher than 20 percent is 
not warranted under the revised version of DC 5293.  

Lastly, the Board also finds that a disability rating higher 
than 20 percent is not warranted for the veteran's low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  A disability rating higher than 20 
percent can only be assigned under these criteria if forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  See Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  

As already pointed out, however, there is no evidence that 
the veteran's thoracolumbar spine is limited to 30 degrees of 
flexion.  And since his thoracolumbar spine has motion in 
every direction, even if less than full, by definition his 
spine is not ankylosed.  Thus, since the veteran's spine is 
not ankylosed, a disability rating higher than 20 percent is 
not warranted under the General Rating Formula for Diseases 
and Injuries of the Spine, even after considering the 
veteran's complaints of pain. 

With respect to the veteran's complaints of painful motion, 
the Board finds that a disability rating higher than 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The record shows that 
the veteran ambulates with a normal gait, has nearly full 
strength in both lower extremities, and substantial motion in 
every direction.  The November 2007 VA examination report 
also notes that, except for rotation, pain was only present 
at extremes of motion.  So a disability rating higher than 20 
percent is not warranted under these criteria. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability rating higher than 20 percent for his degenerative 
disc disease of the lumbar spine, status post laminectomy at 
L4-5.  And because the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application, and his claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



ORDER

An initial compensable rating for a deviated septum is 
denied.

An initial compensable rating for allergic rhinitis is 
denied.

An initial rating higher than 20 percent for degenerative 
disc disease of the lumbar spine, status post laminectomy at 
L4-5, is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


